 

Exhibit 10.1

 

NATIONAL HOLDINGS CORPORTATION

 

SECURITIES PURCHASE AGREEMENT

 

DATED AS OF

 

August 28, 2013

 

with respect to

 

SALE OF

 

COMMON STOCK

 

 
 

--------------------------------------------------------------------------------

 

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of August 28,
2013, is entered into by and among National Holdings Corporation, a Delaware
corporation (the “Company”), and the individuals and entities listed on Exhibit
A hereto under the heading “Purchasers” (the “Purchasers”) who become parties to
this Agreement by executing and delivering a financing signature page in the
form attached hereto as Exhibit B (the “Financing Signature Page”).

 

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the "Securities
Act"), and Rule 506 of Regulation D ("Regulation D") as promulgated by the
United States Securities and Exchange Commission (the "SEC") under the
Securities Act;

 

WHEREAS, the Purchasers wish to purchase from the Company, and the Company
wishes to sell and issue to the Purchasers, upon the terms and conditions stated
in this Agreement an aggregate of up to 20,000,000 shares (the "Shares") of the
Company’s common stock, $0.02 par value per share (the “Common Stock”), at
purchase price of $0.30 per Share, upon the terms and conditions set forth in
this Agreement;

 

WHEREAS, the aggregate Purchase Price (as hereinafter defined) of this offering
of Shares to all of the Purchasers shall be a minimum amount of $2,000,000 (the
“Minimum Offering Amount”) and a maximum amount of $6,000,000 (the "Maximum
Offering Amount");      

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
(the "Registration Rights Agreement") pursuant to which the Company has agreed
to provide certain registration rights with respect to the Shares under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws; and

 

WHEREAS, the Company, National Securities Corporation and Signature Bank (the
“Escrow Agent”) have executed and delivered an Escrow Agreement (the “Escrow
Agreement”), pursuant to which the aggregate Purchase Price from the sale of the
Shares shall be held in escrow pursuant to the terms thereof except that the
Purchase Price for Shares that will be issued to a Purchaser that is a fund will
not be held in escrow.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows:

 

1.             Authorization; Sale of Shares.

 

1.1           Authorization. The Company has, or before the Closing (as defined
in Section 2.2) will have, duly authorized the sale and issuance, pursuant to
the terms of this Agreement, of the Shares.

 

 

 
 

--------------------------------------------------------------------------------

 

 

1.2           Sale of the Shares. Subject to the terms and conditions of this
Agreement, at the Closing, the Company will sell and each of the Purchasers will
purchase, severally and not jointly, the Shares in the denominations set forth
on Exhibit A attached hereto.

 

2.             Purchase Price; Closing.

 

2.1          Payment of the Purchase Price. On or prior to the Closing Date (as
defined in Section 2.2, (i) the Company shall deliver to each Purchaser that is
a fund certificates (the “Certificates”) representing such aggregate number of
Shares either in person or to the address and in the manner as is set forth on
such Purchaser’s signature page hereto, duly executed on behalf of the Company
and registered in the name of such Purchaser in the manner as is set forth on
such Purchaser’s signature page hereto and (ii) upon confirmation that the
Certificates have been received by such Purchaser or such Purchaser’s custodian,
such Purchaser shall pay its respective aggregate purchase price (the “Purchase
Price”) for the Shares to be issued and sold to such Purchaser at the Closing,
by wire transfer of immediately available funds in accordance with the Company’s
written wire instructions. The Purchase Price to be paid by the a Purchaser that
is not a fund to the Company to acquire the Shares shall be held in escrow
pursuant to the terms of the Escrow Agreement and disbursed in accordance
therewith. A Purchaser that is not a fund may withdraw his Purchase Price and
terminate this Agreement as to such Purchaser at any time after the execution
and delivery of the applicable signature hereto and prior to the Closing by
providing written notice to the Company and the Escrow Agent. The aggregate
purchase price to be paid by the Purchasers to the Company to acquire the Shares
will not be less than the Minimum Offering Amount and not more than the Maximum
Offering Amount.

 

2.2           The Closing. Subject to the terms and conditions of this
Agreement, the closing (the “Closing”) of the sale and purchase of Shares under
this Agreement will take place at the offices of Troutman Sanders LLP, The
Chrysler Building, 405 Lexington Avenue, New York, New York 10174 (or remotely
via the exchange of documents and signatures) on the date of this Agreement (the
“Closing Date”). At the Closing:

 

(a)           the Company will deliver to each of the Purchasers such number of
Shares set forth on the signature pages attached hereto, which will be reflected
opposite such Investor’s name on Exhibit A attached hereto;

 

(b)           the Company and each Purchaser will duly execute and deliver this
Agreement and the Registration Rights Agreement;

 

(c)           each Purchaser that is not a fund will have delivered to the
Escrow Agent the Purchase Price for the Shares being purchased by such Purchaser
and the Escrow Agent shall have delivered the Purchase Price to the Company by
wire transfer of immediately available funds pursuant to the wire instructions
provided by the Company; and

 

(d)           each Purchaser that is a fund will deliver the Purchase Price for
the Shares being purchased by such Purchaser upon receipt of the its Certificate
as set forth in Section 2.1

 

 

 
3

--------------------------------------------------------------------------------

 

 

2.3           Escrow Arrangements. Upon execution hereof by each Purchaser that
is not a fund pending the Closing hereunder, the aggregate proceeds of the sale
of the Shares to such Purchaser pursuant hereto shall be deposited in a
non-interest bearing escrow account with the Escrow Agent, pursuant to the terms
the Escrow Agreement.

 

3.             Representations of the Company. To induce the Purchasers to enter
into this Agreement and to purchase the Shares, the Company hereby warrants,
represents and covenants to the Purchasers as set forth below in this Section 3.
Except as set forth in the SEC Documents (as defined below) filed by the Company
with the SEC, the Company represents and warrants to the Purchasers that as of
the Closing Date:

 

3.1           Due Organization and Qualification. Each of the Company and its
Subsidiaries (which for purposes of this Agreement is defined as the
subsidiaries of the Company listed on Exhibit 21 to the Company’s Annual Report
on Form 10-K for the fiscal year ended September 30, 2011) is an entity duly
organized and validly existing and in good standing under the laws of the
jurisdiction in which it is formed, and has the requisite power and
authorization to own its properties and to carry on its business as now being
conducted and as presently proposed to be conducted. Each of the Company and its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
have a Material Adverse Effect. As used in this Agreement, “Material Adverse
Effect” means any material adverse effect on (i) the business, properties,
assets, liabilities, operations (including results thereof), condition
(financial or otherwise) or prospects (to the extent disclosed in the SEC
Documents) of the Company or any Subsidiary, either individually or taken as a
whole, (ii) the transactions contemplated hereby or (iii) the authority or
ability of the Company to perform any of its obligations hereunder. Other than
the Subsidiaries, the Company owns no interest, directly or indirectly, in any
corporation, partnership, joint venture, limited liability company or other
entity other than in the ordinary course of its business.

 

3.2            Power and Authority. The Company has the requisite corporate
power and authority to execute and deliver this Agreement and the Shares and to
perform its obligations hereunder and thereunder. The execution, delivery and
performance of this Agreement have been duly authorized by all necessary
corporate action on the part of Company. This Agreement has been duly executed
and delivered by the Company and is the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, moratorium,
insolvency, reorganization or other similar laws now or hereafter in effect
generally affecting the enforcement of creditors’ rights, specific performance,
injunctive or other equitable remedies.

 

3.3           Valid Issuance. The Shares have been duly and validly authorized.
When issued and paid for in accordance with the terms hereof, the Shares will be
validly issued, fully paid and non-assessable, and will be free and clear of all
encumbrances and restrictions, except for restrictions on transfer set forth
herein or imposed by applicable securities laws and except for those created by
the Purchaser.

 

 

 
4

--------------------------------------------------------------------------------

 

 

3.4           Brokers. Neither the Company nor any of Company’s officers,
directors, employees or stockholders has employed any broker or finder in
connection with the transactions contemplated by this Agreement and no fee is or
will be due and owing to any broker or finder in connection with the
transactions contemplated by this Agreement, except for fees payable to National
Securities Corporation.

 

3.5          Private Placement. Assuming the accuracy and completeness of the
Purchasers' representations and warranties set forth in Section 4 hereof, the
offer and issuance by the Company of the Shares is exempt from registration
under the Securities Act.

 

3.6           No Conflict. The execution, delivery and performance of this
Agreement and the Shares by the Company and the consummation by the Company of
the transactions contemplated hereby and thereby does not and will not (i)
result in a violation of the Company’s certificate of incorporation or other
organizational documents of the Company or any of its Subsidiaries, any capital
stock of the Company, or the Company’s or any Subsidiaries Bylaws, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including, without limitation, federal and state securities laws and
regulations and the rules and regulations of the Financial Industry Regulatory
Authority, Inc. (“FINRA”), and including all applicable federal laws, rules and
regulations) applicable to the Company or any of its Subsidiaries or by which
any property or asset of the Company or any of its Subsidiaries is bound or
affected except, in the case of clause (ii) or (iii) above, to the extent such
violations do not or could not reasonably be expected to have a Material Adverse
Effect.

 

3.7           Consents. Neither the Company nor any Subsidiary is required to
obtain any consent from, authorization or order of, or make any filing or
registration with any court, arbitrational tribunal, administrative agency or
commission or other governmental or self regulatory authority or agency
(including, without limitation, FINRA and the SEC) (each of the foregoing is
hereafter referred to as a “Governmental Entity”) or any other person or entity
in order for it to execute, deliver or perform any of its obligations under, or
contemplated by, this Agreement, in each case, in accordance with the terms
hereof or thereof, except (i) a Rule 5122 Filing with FINRA, (ii) a Form D with
the SEC, (iii) any registration of the Shares pursuant to the Registration
Rights Agreement, and (iv) blue sky filings in various states. All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain at or prior to the Closing have been obtained or effected on or prior
to the Closing Date, and neither the Company nor any of its Subsidiaries are
aware of any facts or circumstances which might prevent the Company from
obtaining or effecting any of the registration, application or filings
contemplated hereby, except to the extent failure to obtain such consents do not
or could not reasonably be expected to have a Material Adverse Effect.

 

3.8           No Integrated Offering. None of the Company, its Subsidiaries or
any of their affiliates, nor any person or entity acting on their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause the offer
and sale of the Shares to require approval of stockholders of the Company under
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of FINRA. None of the Company, its Subsidiaries,
their affiliates nor any person or entity acting on their behalf has taken nor
will they take any action or steps that would cause the offer and sale of any of
the Shares to be integrated with other offerings of securities of the Company by
the Company or any other person or entity. The offer and sale of the Shares is
not and will not be integrated with other offerings of securities of the Company
by the Company or any other person or entity.

 

 

 
5

--------------------------------------------------------------------------------

 

 

3.9           Application of Takeover Protections. Other than the staggered
board provisions contained in the Company’s By-Laws and power and authority to
issue “blank check” preferred stock, the Company and its board of directors (the
“Board”) have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation, Bylaws or other organizational documents or the
laws of the jurisdiction of its incorporation or otherwise which is or could
become applicable to any Purchaser as a result of the transactions contemplated
by this Agreement.

 

3.10         SEC Documents; Financial Statements. During the two (2) years prior
to the date hereof, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (all of the foregoing filed prior to the date hereof and
all exhibits included therein and financial statements, notes and schedules
thereto and documents incorporated by reference therein being hereinafter
referred to as the “SEC Documents”). As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto as in effect as
of the time of filing. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company and its Subsidiaries as of the dates thereof and the
results of its operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments which
will not be material, either individually or in the aggregate).

 

 

 
6

--------------------------------------------------------------------------------

 

 

3.11        Absence of Certain Changes. Since the date of the Company’s most
recent audited financial statements contained in a Form 10-K, there has been no
material adverse change and no material adverse development in the business,
assets, liabilities, properties, operations (including results thereof),
condition (financial or otherwise) or prospects (to the extent disclosed in the
SEC Documents) of the Company or any of its Subsidiaries. Except as set forth in
the SEC Documents, since the date of the Company’s most recent audited financial
statements contained in a Form 10-K, neither the Company nor any of its
Subsidiaries has (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, outside of the ordinary course of business or
(iii) made any material capital expenditures, individually or in the aggregate.
Neither the Company nor any of its Subsidiaries has taken any steps to seek
protection pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does the Company or
any Subsidiary have any actual knowledge or reason to believe that any of their
respective creditors intend to initiate involuntary bankruptcy proceedings or
any actual knowledge of any fact which would reasonably lead a creditor to do
so. The Company and its Subsidiaries, individually and on a consolidated basis,
are not as of the date hereof, and after giving effect to the transactions
contemplated hereby to occur at the Closing will not be, Insolvent (as defined
below). For purposes of this Section 3.11, “Insolvent” means, (a) with respect
to the Company and its Subsidiaries, on a consolidated basis, (i) the Company
and its Subsidiaries are unable to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured or (ii) the Company and its Subsidiaries intend to incur or
believe that they will incur debts that would be beyond their ability to pay as
such debts mature; and (b) with respect to the Company and each Subsidiary,
individually, (i) the Company or such Subsidiary (as the case may be) is unable
to pay its respective debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (ii) the
Company or such Subsidiary (as the case may be) intends to incur or believes
that it will incur debts that would be beyond its respective ability to pay as
such debts mature. Neither the Company nor any of its Subsidiaries has engaged
in any business or in any transaction, and is not about to engage in any
business or in any transaction, for which the Company’s or such Subsidiary’s
remaining assets constitute unreasonably small capital.

 

3.12         No Undisclosed Events, Liabilities, Developments or Circumstances.
No event, liability, development or circumstance has occurred or exists, or is
reasonably expected to exist or occur with respect to the Company, any of its
Subsidiaries or any of their respective businesses, properties, liabilities,
prospects (to the extent disclosed in the SEC Documents), operations (including
results thereof) or condition (financial or otherwise) that (i) would be
required to be disclosed by the Company under applicable securities laws on a
registration statement on Form S-1 filed with the SEC relating to an issuance
and sale by the Company of its securities and which has not been publicly
announced, (ii) could have a material adverse effect on any Purchaser’s
investment hereunder or (iii) could have a Material Adverse Effect.

 

3.13         Conduct of Business; Regulatory Permits. Neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under its
Certificate of Incorporation of the Company or any of its Subsidiaries or
Bylaws, respectively. Neither the Company nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or any of its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except in all cases for possible violations which could
not, individually or in the aggregate, have a Material Adverse Effect. The
Company and each of its Subsidiaries possess all certificates, authorizations
and permits issued by the appropriate regulatory authorities (including, without
limitation, FINRA) necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit, which if so initiated and adjudicated against the
Company would be reasonably expected to have a Material Adverse Effect. None of
the Subsidiaries has received any notice of termination from one of their
respective clearing brokers regarding such Subsidiaries’ relationship with such
clearing broker.

 

 

 
7

--------------------------------------------------------------------------------

 

 

3.14         Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries nor any director, officer, agent, employee or other person or
entity acting on behalf of the Company or any of its Subsidiaries has, in the
course of its actions for, or on behalf of, the Company or any of its
Subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 

3.15         Sarbanes-Oxley Act. The Company and each Subsidiary is in
compliance with all applicable requirements of the Sarbanes-Oxley Act of 2002
that are effective as of the date hereof, and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.

 

3.16         Transactions With Affiliates. None of the officers, directors or
employees of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, consultants, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the knowledge of the Company or any of its Subsidiaries, any
corporation, partnership, trust or other person or entity in which any such
officer, director or employee has a substantial interest or is an employee,
officer, director, trustee or partner.

 

3.17         Capitalization. The authorized and outstanding equity
capitalization of the Company (including all options, warrants and other
convertible or other securities of the Company or any Subsidiary) are as
disclosed in the SEC Documents.

 

3.18         Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation by any person or entity or before any Governmental
Entity or by the SEC or FINRA involving the Company pending or, to the knowledge
of the Company, threatened against or affecting the Company or any of its
Subsidiaries or their respective officers or directors which individually or in
the aggregate has or would reasonably be expected to have a Material Adverse
Effect.

 

 

 
8

--------------------------------------------------------------------------------

 

 

3.19         Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

3.20       Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

3.21         Tax Status. Each of the Company and its Subsidiaries (i) has timely
made or filed all material foreign, federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has timely paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company and its Subsidiaries know of no basis for any
such claim.

 

3.22         Internal Accounting and Disclosure Controls. Each of the Company
and its Subsidiaries maintains internal control over financial reporting (as
such term is defined in Rule 13a-15(f) under the Exchange Act) that is effective
to provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles, including that (i) transactions
are executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the Exchange Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the SEC, including, without limitation, controls and procedures
designed to ensure that information required to be disclosed by the Company in
the reports that it files or submits under the Exchange Act is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding required disclosure. Neither
the Company nor any of its Subsidiaries has received any notice or
correspondence from any accountant or other person or entity relating to any
potential material weakness or significant deficiency in any part of the
internal controls over financial reporting of the Company or any of its
Subsidiaries.

 

 

 
9

--------------------------------------------------------------------------------

 

 

3.23        Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its Exchange Act filings and is not
so disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.

 

3.24         Investment Company Status. The Company is not, and upon
consummation of the sale of the Shares will not be, an “investment company,” an
affiliate of an “investment company,” a company controlled by an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” as such terms are defined in the Investment Company
Act of 1940, as amended.

 

3.25         Money Laundering. The Company and its Subsidiaries are in
compliance with, and have not previously violated, the USA Patriot Act of 2001
and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, but not limited to, the laws, regulations and Executive
Orders and sanctions programs administered by the U.S. Office of Foreign Assets
Control, including, but not limited, to (i) Executive Order 13224 of September
23, 2001 entitled, “Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079
(2001)); and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 

3.26         Management. During the past five year period, no current director
or executive officer of the Company or any of its Subsidiaries has been the
subject of:

 

(a)           a petition under bankruptcy laws or any other insolvency or
moratorium law or the appointment by a court of a receiver, fiscal agent or
similar officer for such person or entity, or any partnership in which such
person was a general partner at or within two years before the filing of such
petition or such appointment, or any corporation or business association of
which such person was an executive officer at or within two years before the
time of the filing of such petition or such appointment;

 

(b)           a conviction in a criminal proceeding or a named subject of a
pending criminal proceeding (excluding traffic violations that do not relate to
driving while intoxicated or driving under the influence);

 

(c)           any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining any such person from, or otherwise limiting, the following
activities:

 

 

 
10

--------------------------------------------------------------------------------

 

 

(i)           Acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the United States Commodity
Futures Trading Commission or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

(ii)          Engaging in any type of business practice; or

 

(iii)         Engaging in any activity in connection with the purchase or sale
of any security or commodity or in connection with any violation of securities
laws or commodities laws;

 

(d)           any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any authority barring, suspending or otherwise limiting
for more than 60 days the right of any such person to engage in any activity
described in the preceding sub paragraph, or to be associated with persons
engaged in any such activity;

 

(e)           a finding by a court of competent jurisdiction in a civil action
or by the SEC or other authority to have violated any securities law, regulation
or decree and the judgment in such civil action or finding by the SEC or any
other authority has not been subsequently reversed, suspended or vacated; or

 

(f)            a finding by a court of competent jurisdiction in a civil action
or by the Commodity Futures Trading Commission to have violated any federal
commodities law, and the judgment in such civil action or finding has not been
subsequently reversed, suspended or vacated.

 

4.             Representations of the Purchasers. Each Purchaser severally
represents and warrants to the Company as follows:

 

4.1           Existence and Power. In the event such Purchaser is an entity,
such Purchaser (a) is duly organized and validly existing and (b) has the
requisite power and authority to execute, deliver and perform its obligations
under this Agreement. In the event such Purchaser is an individual, such
Purchaser has the legal capacity to execute, deliver and perform the obligations
under this Agreement.

 

4.2           Authorization; No Contravention. The execution delivery and
performance by each Purchaser of this Agreement and the transactions
contemplated hereby, (a) have been duly authorized by all necessary action, (b)
do not contravene the terms of such Purchaser’s organizational documents, or any
amendment thereof, (c) do not violate, conflict with or result in any breach or
contravention of, or the creation of any lien under, any material contractual
obligation of such Purchaser or any requirement of law applicable to such
Purchaser, and (d) do not violate any orders of any Governmental Entity against,
or binding upon, such Purchaser.

 

 

 
11

--------------------------------------------------------------------------------

 

 

4.3           Disclosure of Information. Such Purchaser acknowledges that it has
received all the information that it has requested relating to the Company and
the purchase of the Shares. Such Purchaser further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Shares.

 

4.4           Binding Effect. This Agreement has been duly executed and
delivered by such Purchaser and constitutes the legal, valid and binding
obligations of such Purchaser, enforceable against it in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting generally the
enforcement of creditors’ rights and subject to a court’s discretionary
authority with respect to granting a decree ordering specific performance or
other equitable remedies.

 

4.5           Purchase for Own Account. The Shares hereby acquired by such
Purchaser pursuant to this Agreement are being acquired for such Purchaser’s own
account and with no intention of distributing or reselling such securities in
any transaction that would be in violation of the securities laws of the United
States of America or any state, without prejudice. If such Purchaser should in
the future decide to dispose of any of such Shares, such Purchaser understands
and agrees that it may do so only in compliance with the Securities Act and
applicable state securities laws, as then in effect. Such Purchaser agrees to
the imprinting, so long as required by law, of legends on certificates
representing the Shares, as follows:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS.

 

4.6           Restricted Securities. Such Purchaser understands that, other than
as provided in the Registration Rights Agreement, the Shares will not be
registered at the time of their issuance under the Securities Act since they are
being acquired from the Company in a transaction exempt from the registration
requirements of the Securities Act and that the reliance of the Company on such
exemption is predicated in part on such Purchaser’s representations set forth
herein.

 

4.7           Investment Representations. Such Purchaser (i) has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Shares, and has so evaluated the merits and risks of such investment, (ii) is
able to bear the economic risk of an investment in the Shares and, at the
present time, is able to afford a complete loss of such investment, (iii) at the
time such Purchaser was offered the Shares and at the date hereof it is, an
"accredited investor" as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act and (iv) has had the opportunity to ask questions of,
and receive answers from, Company and persons acting on Company’s behalf
concerning Company’s business, management, and financial affairs and the terms
and conditions of the Shares.

 

 

 
12

--------------------------------------------------------------------------------

 

 

4.8          Brokers. There is no broker, investment banker, financial advisor,
finder or other person who has been retained by or is authorized to act on
behalf of such Purchaser who might be entitled to any fee or commission for
which the Company will be liable in connection with the execution of this
Agreement and the consummation of the transactions contemplated hereby, except
for fees payable to National Securities Corporation.

 

4.9         Confidentiality Prior to the Date hereof. Other than to other
persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

 

4.10        No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.

 

4.11         Reliance on Exemptions. Such Purchaser understands that the Shares
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and such Purchaser's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Shares.

 

4.12         General Solicitation. Such Purchaser is not purchasing the Shares
as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any general
advertisement.

 

4.13          Residency. Such Purchaser is a resident of that jurisdiction
specified on its Financing Signature Page.

 

4.14         Acknowledgement.  Such Purchaser acknowledges and agrees that the
foregoing representations, warranties, covenants and acknowledgments are made by
it with the intention that they may be relied upon by the Company and its agents
and legal counsel in determining its eligibility or (if applicable) the
eligibility of others on whose behalf it is contracting hereunder to purchase
the Shares under the applicable securities legislation. Such Purchaser further
agrees that by accepting delivery of the Shares at the Closing, it shall be
representing and warranting that the foregoing representations and warranties
are true and correct as at the Closing with the same force and effect as if they
had been made by such Purchaser at the Closing and that they shall survive the
purchase by such Purchaser of the Shares and still continue in full force and
effect notwithstanding any subsequent disposition by such Purchaser of the
Shares. The Company and its counsel shall be entitled to rely on the
representations and warranties of such Purchaser contained in this paragraph.

 

 

 
13

--------------------------------------------------------------------------------

 

 

5.             Conditions of Closing of the Purchasers. The obligations of the
Purchasers to purchase their respective Shares being purchased at the Closing
are subject to the fulfillment at or before the Closing of the following
conditions precedent, any one or more of which may be waived in whole or in part
by the Purchasers, which waiver will be at the sole discretion of such
Purchasers:

 

5.1           Representations and Warranties. The representations and warranties
made by the Company in this Agreement will have been true and correct in all
respects as of the date when made and as of the Closing Date, except for the
representations and warranties that are expressly made as of a particular date
(which will remain true and correct as of such date).

 

5.2            Agreements. All agreements, and conditions contained in this
Agreement to be performed or complied with by the Company prior to the Closing
will have been performed or complied with by the Company prior to or at the
Closing.

 

5.3           Consents, Etc. The Company will have secured and delivered to the
Purchasers all consents and authorizations that will be necessary or required
lawfully to consummate this Agreement and to issue the Shares to be purchased by
each Purchaser at the Closing.

 

5.4           Delivery of Documents. All of the documents to be delivered by the
Company pursuant to Section 2.2 will be in a form and substance reasonably
satisfactory to the Purchasers and their counsel, and will have been executed
and delivered to the Purchasers by each of the other parties thereto.

 

5.5           Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions will be in a form and
substance reasonably satisfactory to the Purchasers and their counsel, and the
Purchasers and their counsel will have received all such counterpart originals
or certified or other copies of such documents as the Purchasers or their
counsel may reasonably request.

 

5.6           Broker-Dealer Matters. Neither the Company nor any of its
affiliates or Subsidiaries has received any oral or written notice from the SEC,
FINRA or any state securities regulatory authority of any pending or threatened
action or proceeding relating to the revocation or modification of any
registration or qualification of the Company’s broker-dealer Subsidiaries as
broker-dealers. Neither the Company nor any of its Affiliates or Subsidiaries
has received any oral or written notice from any of their clearing brokers of
any pending or threatened revocation, modification or cancellation of their
clearing relationship with the Company’s broker-dealer Subsidiaries.

 

5.7          Convertible/Exchangeable Securities. There shall be no securities
of the Company outstanding which entitle the holder thereof to acquire Common
Stock other than options to purchase Common Stock issued under the Company's
option plans and as set forth on Schedule 5.7 hereto.

 

 

 
14

--------------------------------------------------------------------------------

 

 

5.8           Securities Laws Disclosure; Publicity. On or before 9:00 A.M.
Eastern Standard Time on the Closing Date, New York local time, the Company
shall issue a press release or file a Form 8-K with the SEC announcing the
signing of this Agreement and describing the terms of the transactions
contemplated by this Agreement. From and after the issuance of such press
release, no Purchaser shall be in possession of any material, non-public
information received from the Company or any of its officers, directors,
employees or agents, that is not disclosed in the press release. The Company
shall not otherwise publicly disclose the name of any Purchaser, or include the
name of any Purchaser in any filing with the SEC (other than in a Registration
Statement and any exhibits to filings made in respect of this transaction in
accordance with periodic filing requirements under the Exchange Act) or any
regulatory agency, without the prior written consent of such Purchaser, except
to the extent such disclosure is required by law or regulations, in which case
the Company shall provide the Purchaser with prior notice of such disclosure.

 

6.             Conditions of Closing of the Company. The Company’s obligations
to sell and issue the Shares at the Closing are subject to the fulfillment at or
before the Closing of the following conditions, which conditions may be waived
in whole or in part by the Company, and which waiver will be at the sole
discretion of the Company:

 

6.1           Representations and Warranties. The representations and warranties
made by the Purchasers in this Agreement will have been true and correct in all
respects as of the date when made and as of the Closing Date, except for the
representations and warranties that are expressly made as of a particular date
(which will remain true and correct as of such date).

 

6.2           Agreements. All agreements, and conditions contained in this
Agreement to be performed or complied with by the Purchasers prior to the
Closing will have been performed or complied with by the Company prior to or at
the Closing.

 

6.3           Payment of Purchase Price. The Purchasers will have tendered or
arranged to have tendered (either directly or through a designated escrow agent)
the aggregate Purchase Price in exchange for the Shares being issued hereunder
in accordance with Section 2.2 or 2.3, as applicable.

 

6.4           Delivery of Documents. All of the documents to be delivered by the
Purchasers pursuant to Section 2.2 will be in a form and substance reasonably
satisfactory to the Company and its counsel, and will have been executed and
delivered to the Company by each of the other parties thereto.

 

7.             Covenants and Agreements of the Parties.

 

7.1           Use of Proceeds. The Company will use the net proceeds from the
sale of the Shares for general corporate, working capital and net capital
purposes.

 

7.2           Material Best Efforts. Each party shall use its material best
efforts timely to satisfy each of the covenants and conditions to be satisfied
by it as provided in Sections 5 and 6 of this Agreement.

 

 

 
15

--------------------------------------------------------------------------------

 

 

8.             Miscellaneous.

 

8.1           Indemnification.

 

(a)           Subject to the provisions of Section 8.5 below, in consideration
of each Purchaser’s execution and delivery of this Agreement and acquiring the
Shares and in addition to all of the Company’s other obligations hereunder and
under the Shares, the Company will defend, protect, indemnify and hold harmless
each Purchaser and all of their respective stockholders, partners, members,
officers, directors, employees, direct or indirect Purchasers, heirs, successors
and assigns, and any agents or other representatives of any of the foregoing
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or (c) any cause of
action, suit or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Company) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of this Agreement or the Shares or (ii) the status of
such Purchaser as a Purchaser in the Company pursuant to the transactions
contemplated by this Agreement and the Shares, except to the extent that the
Purchaser breached any of its representations and warranties contained in
Section 4 hereof. To the extent that the foregoing undertaking by the Company
may be unenforceable for any reason, the Company will make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

(b)          Promptly after receipt by an Indemnitee under this Section 8.1 of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee will, if a claim in respect thereof is to be made against the Company
under this Section 8.1, deliver to the Company a written notice of the
commencement thereof, and the Company will have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnitee;
provided, however, that an Indemnitee will have the right to retain its own
counsel with the fees and expenses of such counsel to be paid by the Company if:
(i) the Company has agreed in writing to pay such fees and expenses; (ii) the
Company will have failed promptly to assume the defense of such Indemnified
Liability and to employ counsel reasonably satisfactory to such Indemnitee in
any such Indemnified Liability; or (iii) the named parties to any such
Indemnified Liability (including any impleaded parties) include both such
Indemnitee and the Company, and such Indemnitee will have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnitee and the Company (in which case, if such Indemnitee
notifies the Company in writing that it elects to employ separate counsel at the
expense of the Company, then the Company will not have the right to assume the
defense thereof and such counsel will be at the expense of the Company),
provided further, that in the case of clause (iii) above the Company will not be
responsible for the reasonable fees and expenses of more than one (1) separate
legal counsel for such Indemnitee. The Indemnitee will reasonably cooperate with
the Company in connection with any negotiation or defense of any such action or
Indemnified Liability by the Company and will furnish to the Company all
information reasonably available to the Indemnitee which relates to such action
or Indemnified Liability. The Company will keep the Indemnitee reasonably
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. The Company will not be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent, provided, however, that the Company will not unreasonably withhold,
delay or condition its consent. The Company will not, without the prior written
consent of the Indemnitee, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnitee of a release
from all liability in respect to such Indemnified Liability or litigation, and
such settlement will not include any admission as to fault on the part of the
Indemnitee. Following indemnification as provided for hereunder, the Company
will be subrogated to all rights of the Indemnitee with respect to all third
parties, firms or entities relating to the matter for which indemnification has
been made. The failure to deliver written notice to the Company within a
reasonable time of the commencement of any such action will not relieve the
Company of any liability to the Indemnitee under this Section 8.1, except to the
extent that the Company is materially and adversely prejudiced in its ability to
defend such action.

 

 

 
16

--------------------------------------------------------------------------------

 

 

(c)           The indemnification required by this Section 8.1 will be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

 

(d)           The indemnity agreement contained herein will be in addition to
(i) any cause of action or similar right of the Indemnitee against the Company
or others, and (ii) any liabilities the Company may be subject to pursuant to
the law.

 

8.2           No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

8.3           Remedies. Each Purchaser will have all rights and remedies
applicable to it which are set forth in this Agreement and in the Shares and all
rights and remedies which such parties have been granted at any time under any
other agreement or contract and all of the rights which such holders have under
any law. The Company acknowledges and agrees that in the event that it fails to
perform, observe, or discharge any or all of its obligations under this
Agreement or the Shares, any remedy at law may prove to be inadequate relief to
the Purchasers. The Company therefore agrees that the Purchasers will be
entitled to seek specific performance and/or temporary, preliminary and
permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security.

 

8.4           Successors and Assigns. This Agreement, and the rights and
obligations of each Purchaser hereunder, may be assigned by such Purchaser to
(a) any person or entity to which the Shares are transferred by such Purchaser,
or (b) to any Affiliated Party (as hereinafter defined), and, in each case, such
transferee will be deemed a “Purchaser” for purposes of this Agreement; provided
that such assignment of rights will be contingent upon the transferee providing
a written instrument to the Company notifying the Company of such transfer and
assignment and agreeing in writing to be bound by the terms of this Agreement.
The Company may not assign its rights under this Agreement. For purposes of this
Agreement, “Affiliated Party” will mean, with respect to any Purchaser, any
person or entity which, directly or indirectly, controls, is controlled by or is
under common control with such Purchaser, including, without limitation, any
general partner, manager, officer or director of such Purchaser and any venture
capital fund now or hereafter existing which is controlled by one or more
general partners of, or shares the same management company as, such Purchaser.

 

 

 
17

--------------------------------------------------------------------------------

 

 

8.5           Survival of Representations and Warranties; Survival. All of the
representations, warranties, covenants and agreements made herein will survive
the execution and delivery of this Agreement for one (1) year from the Closing
Date. The Purchasers are entitled to rely, and the parties hereby acknowledge
that the Purchasers have so relied, upon the truth, accuracy and completeness of
each of the representations and warranties of the Company contained herein,
irrespective of any independent investigation made by Purchasers. The Company is
entitled to rely, and the parties hereby acknowledge that the Company has so
relied, upon the truth, accuracy and completeness of each of the representations
and warranties of the Purchasers contained herein, irrespective of any
independent investigation made by the Company.

 

8.6           Expenses. Each party hereto will pay its own expenses relating to
the transactions contemplated by this Agreement.

 

8.7           Severability. The invalidity or unenforceability of any provision
of this Agreement will not affect the validity or enforceability of any other
provision of this Agreement.

 

8.8           Governing Law; Venue. This Agreement will be governed by and
construed in accordance with the internal laws of the State of New York (without
reference to the conflicts of law provisions thereof that would defer to the
substantive laws of another jurisdiction). Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service will constitute
good and sufficient service of process and notice thereof. Nothing contained
herein will be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

 

 
18

--------------------------------------------------------------------------------

 

 

8.9           Notices. All notices, requests, consents, and other communications
under this Agreement will be in writing and will be deemed delivered (i) three
business days after being sent by registered or certified mail, return receipt
requested, postage prepaid or (ii) one business day after being sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery or (iii) by facsimile transmission (with printed confirmation of
receipt), in each case to the intended recipient as set forth below:

 

(a)            If to the Company, at 120 Broadway, 27th Floor, New York,
NY10271, Attention: General Counsel, Fax Number: 212-553-2385, or at such other
address as may have been furnished in writing by the Company to the other
parties hereto, with a copy (which will not constitute notice) to Troutman
Sanders, LLP, The Chrysler Building, 405 Lexington Avenue, New York, New York
10174, Attention: James Kaplan, Esq., Fax Number: (212) 704-8346.

 

(b)           If to a Purchaser, at its address set forth on Exhibit A, or at
such other address as may have been furnished in writing by such Purchaser to
the other parties hereto.

 

(c)           Any party may give any notice, request, consent or other
communication under this Agreement using commercially reasonable means
(including, without limitation, personal delivery, messenger service, telecopy,
first class mail or electronic mail), but no such notice, request, consent or
other communication will be deemed to have been duly given unless and until it
is actually received by the party for whom it is intended. Any party may change
the address to which notices, requests, consents or other communications
hereunder are to be delivered by giving the other parties notice in the manner
set forth in this Section 8.9.

 

8.10         Complete Agreement. This Agreement (including its exhibits and
schedules and any other agreement or instrument contemplated hereby) constitutes
the entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings
relating to such subject matter.

 

8.11         Amendments and Waivers. This Agreement may be amended or terminated
and the observance of any term of this Agreement may be waived with respect to
all parties to this Agreement (either generally or in a particular instance and
either retroactively or prospectively), with the written consent of the Company
and each of the Purchasers. Notwithstanding the foregoing, this Agreement may
not be amended or terminated and the observance of any term hereunder may not be
waived with respect to any Purchaser without the written consent of such
Purchaser unless such amendment, termination or waiver applies to all Purchasers
in the same fashion. The Company will give prompt written notice of any
amendment or termination hereof or waiver hereunder to any party hereto that did
not consent in writing to such amendment, termination or waiver. Any amendment,
termination or waiver effected in accordance with this Section 8.11 will be
binding on all parties hereto, even if they do not execute such consent. No
waivers of or exceptions to any term, condition or provision of this Agreement,
in any one or more instances, will be deemed to be, or construed as, a further
or continuing waiver of any such term, condition or provision.

 

 

 
19

--------------------------------------------------------------------------------

 

 

8.12         Pronouns. Whenever the context may require, any pronouns used in
this Agreement will include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns will include the plural, and
vice versa.

 

8.13         Counterparts. This Agreement may be executed in any number of
counterparts (including, in the case of the Purchasers, Financing Signature
Pages), each of which will be deemed to be an original, and all of which will
constitute one and the same document. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature will create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

8.14         Section Headings and References. The section headings are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties. Any reference in this agreement to a
particular section or subsection will refer to a section or subsection of this
Agreement, unless specified otherwise.

 

8.15         Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser are several and not joint with the obligations of
any other Purchaser, and no Purchaser will be responsible in any way for the
performance of the obligations of any other Purchaser. Nothing contained herein
or in any other agreement or instrument contemplated hereby, and no action taken
by any Purchaser pursuant hereto or thereto, will be deemed to constitute the
Purchasers as, and the Company acknowledges that the Purchasers do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group or entity with respect to such obligations or
the transactions contemplated hereby or thereby or any matters, and the Company
acknowledges that the Purchasers are not acting in concert or as a group, and
the Company will not assert any such claim, with respect to such obligations or
the transactions contemplated hereby or thereby. The decision of each Purchaser
to purchase Shares has been made by such Purchaser independently of any other
Purchaser. Each Purchaser acknowledges that no other Purchaser has acted as
agent for such Purchaser in connection with such Purchaser making its investment
hereunder and that no other Purchaser will be acting as agent of such Purchaser
in connection with monitoring such Purchaser’s investment in the Shares or
enforcing its rights hereunder. The Company and each Purchaser confirms that
each Purchaser has independently participated with the Company in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Purchaser will be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or the Shares, and it will not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. The use of a single agreement to effectuate the purchase and sale of
the Shares contemplated hereby was solely in the control of the Company, not the
action or decision of any Purchaser, and was done solely for the convenience of
the Company and not because it was required or requested to do so by any
Purchaser. It is expressly understood and agreed that each provision contained
in this Agreement and in the Shares is between the Company and a Purchaser,
solely, and not between the Company and the Purchasers collectively and not
between and among the Purchasers.

 

 

 
20

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

COMPANY:


NATIONAL HOLDINGS CORPORATION

 

 

By: /s/ Mark D. Klein________________________
      Name: Mark D. Klein

      Title: Chief Executive Officer

 

 

 
21

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

PURCHASERS

 

Name

Number of Shares

Purchase Price

     

Iroquois Master Fund Ltd.

2,500,000

$750,000

Stephen Nicholas

2,333,333

$700,000

Chestnut Ridge Partners, LP

1,000,000

$300,000

Kingsbrook Opportunities Master Fund LP

1,000,000

$300,000

Jeffrey Raymond Perry

750,000

$225,000

David Wasserman

700,000

$210,000

Helmsquire Holdings Limited

700,000

$210,000

Lincoln Capital LLC

333,333

$100,000

Sentinel Capital Solutions

333,333

$100,000

Rockmore Investment Master Fund Ltd. 333,333 $100,000

Merav Abbe Irrevocable Trust

166,666

$50,000

Kensington Trust

166,666

$50,000

American Capital Management LLC

166,666

$50,000

Eric H. Jensen

100,000

$30,000

 

 

 

 
22

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

FINANCING SIGNATURE PAGE

 

By execution and delivery of this signature page, the undersigned hereby agrees
to become a Purchaser, as defined in that certain Securities Purchase Agreement
(the “Purchase Agreement”) by and among National Holdings Corporation, a
Delaware corporation (the “Company”), and the Purchasers (as defined in the
Purchase Agreement), dated as of August 28, 2013, acknowledges having read the
representations in the Purchase Agreement section entitled “Representations of
the Purchasers,” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as a Purchaser. The
undersigned further hereby agrees to be bound by the terms and conditions of the
Purchase Agreement as a “Purchaser” thereunder and authorizes this signature
page to be attached to the Purchase Agreement.

 

Executed, in counterpart, as of the date set forth below.

 

PURCHASER:

 

 

                     Stephen Nicholas                        

                     Name of Purchaser

 

By:      /s/ Stephen Nicholas                               

 

Title:     ____________________________

 

Date:                                                                       

 

Contact Person: ______________________

 

Address for Notice: ___________________

 

___________________________________

 

Jurisdiction of Domicile: __________________________

 

Number of Shares to be Purchased: _2,333,333_________

 

Purchase Price: $700,000_______________________

 

 

 
23

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FINANCING SIGNATURE PAGE

 

By execution and delivery of this signature page, the undersigned hereby agrees
to become a Purchaser, as defined in that certain Securities Purchase Agreement
(the “Purchase Agreement”) by and among National Holdings Corporation, a
Delaware corporation (the “Company”), and the Purchasers (as defined in the
Purchase Agreement), dated as of August 28, 2013, acknowledges having read the
representations in the Purchase Agreement section entitled “Representations of
the Purchasers,” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as a Purchaser. The
undersigned further hereby agrees to be bound by the terms and conditions of the
Purchase Agreement as a “Purchaser” thereunder and authorizes this signature
page to be attached to the Purchase Agreement.

 

Executed, in counterpart, as of the date set forth below.

 

PURCHASER:

 

Iroquois Master Fund Ltd.

____________________________________ 

Name of Purchaser

 

By:                                                                          
   

 

Title:     Authorized Signatory______________

 

Date:                                                                       

 

Contact Person: ______________________

 

Address for Notice: ___________________

 

___________________________________

 

Jurisdiction of Domicile: _______________________

 

Number of Shares to be Purchased: 2,500,000_________

 

Purchase Price: $750,000_______________________

 

 

 
24

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FINANCING SIGNATURE PAGE

 

By execution and delivery of this signature page, the undersigned hereby agrees
to become a Purchaser, as defined in that certain Securities Purchase Agreement
(the “Purchase Agreement”) by and among National Holdings Corporation, a
Delaware corporation (the “Company”), and the Purchasers (as defined in the
Purchase Agreement), dated as of August 28, 2013, acknowledges having read the
representations in the Purchase Agreement section entitled “Representations of
the Purchasers,” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as a Purchaser. The
undersigned further hereby agrees to be bound by the terms and conditions of the
Purchase Agreement as a “Purchaser” thereunder and authorizes this signature
page to be attached to the Purchase Agreement.

 

Executed, in counterpart, as of the date set forth below.

 

PURCHASER:

 

Merav Abbe Irrevocable Trust

__________________________________ 

Name of Purchaser

 

By:      /s/ Colman Abbe                                     

 

Title:     Authorized Signatory, Trustee______________

 

Date:                                                                       

             

Contact Person: ______________________

 

Address for Notice: ___________________

 

___________________________________

 

Jurisdiction of Domicile: _______________________

 

Number of Shares to be Purchased: 166,666_________

 

Purchase Price: $50,000_______________________

 

 

 
25

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FINANCING SIGNATURE PAGE

 

By execution and delivery of this signature page, the undersigned hereby agrees
to become a Purchaser, as defined in that certain Securities Purchase Agreement
(the “Purchase Agreement”) by and among National Holdings Corporation, a
Delaware corporation (the “Company”), and the Purchasers (as defined in the
Purchase Agreement), dated as of August 28, 2013, acknowledges having read the
representations in the Purchase Agreement section entitled “Representations of
the Purchasers,” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as a Purchaser. The
undersigned further hereby agrees to be bound by the terms and conditions of the
Purchase Agreement as a “Purchaser” thereunder and authorizes this signature
page to be attached to the Purchase Agreement.

 

Executed, in counterpart, as of the date set forth below.

 

PURCHASER:

 

Kensington Trust

__________________________________

Name of Purchaser

 

By:      /s/ Leo Abbe                                            

 

Title:     Authorized Signatory______________

 

Date:                                                                      

 

Contact Person: ______________________

 

Address for Notice: ___________________

 

___________________________________

 

Jurisdiction of Domicile: _______________________

 

Number of Shares to be Purchased: 166,666_________

 

Purchase Price: $50,000_______________________

 

 

 
26

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FINANCING SIGNATURE PAGE

 

By execution and delivery of this signature page, the undersigned hereby agrees
to become a Purchaser, as defined in that certain Securities Purchase Agreement
(the “Purchase Agreement”) by and among National Holdings Corporation, a
Delaware corporation (the “Company”), and the Purchasers (as defined in the
Purchase Agreement), dated as of August 28, 2013, acknowledges having read the
representations in the Purchase Agreement section entitled “Representations of
the Purchasers,” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as a Purchaser. The
undersigned further hereby agrees to be bound by the terms and conditions of the
Purchase Agreement as a “Purchaser” thereunder and authorizes this signature
page to be attached to the Purchase Agreement.

 

Executed, in counterpart, as of the date set forth below.

 

PURCHASER:

 

American Capital Management LLC

__________________________________ 

Name of Purchaser

 

By:      /s/ Philip Mirabelli                                   

 

Title:     Authorized Signatory______________

 

Date:                                                                       

 

Contact Person: ______________________

 

Address for Notice: ___________________

 

___________________________________

 

Jurisdiction of Domicile: _______________________

 

Number of Shares to be Purchased: 166,666_________

 

Purchase Price: $50,000_______________________

 

 

 

 

 
27

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FINANCING SIGNATURE PAGE

 

By execution and delivery of this signature page, the undersigned hereby agrees
to become a Purchaser, as defined in that certain Securities Purchase Agreement
(the “Purchase Agreement”) by and among National Holdings Corporation, a
Delaware corporation (the “Company”), and the Purchasers (as defined in the
Purchase Agreement), dated as of August 28, 2013, acknowledges having read the
representations in the Purchase Agreement section entitled “Representations of
the Purchasers,” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as a Purchaser. The
undersigned further hereby agrees to be bound by the terms and conditions of the
Purchase Agreement as a “Purchaser” thereunder and authorizes this signature
page to be attached to the Purchase Agreement.

 

Executed, in counterpart, as of the date set forth below.

 

PURCHASER:

 

Sentinel Capital Solutions

__________________________________ 

Name of Purchaser

 

By:      /s/ Cert Meinelschmidt                            

 

Title:     CEO______________

 

Date:                                                                       

 

Contact Person: ______________________

 

Address for Notice: ___________________

 

___________________________________

 

Jurisdiction of Domicile: _______________________

 

Number of Shares to be Purchased: 333,333_________

 

Purchase Price: $100,000_______________________

 

 

 

 

 
28

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FINANCING SIGNATURE PAGE

 

By execution and delivery of this signature page, the undersigned hereby agrees
to become a Purchaser, as defined in that certain Securities Purchase Agreement
(the “Purchase Agreement”) by and among National Holdings Corporation, a
Delaware corporation (the “Company”), and the Purchasers (as defined in the
Purchase Agreement), dated as of August 28, 2013, acknowledges having read the
representations in the Purchase Agreement section entitled “Representations of
the Purchasers,” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as a Purchaser. The
undersigned further hereby agrees to be bound by the terms and conditions of the
Purchase Agreement as a “Purchaser” thereunder and authorizes this signature
page to be attached to the Purchase Agreement.

 

Executed, in counterpart, as of the date set forth below.

 

PURCHASER:

 

Lincoln Capital LLC

_________________________________ 

Name of Purchaser

 

By:      /s/ Stephen Temes                                 

 

Title:     Managing Member______________

 

Date:                                                                      

 

Contact Person: ______________________

 

Address for Notice: ___________________

 

___________________________________

 

Jurisdiction of Domicile: _______________________

 

Number of Shares to be Purchased: 333,333_________

 

Purchase Price: $100,000_______________________

 

 

 

 

 
29

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FINANCING SIGNATURE PAGE

 

By execution and delivery of this signature page, the undersigned hereby agrees
to become a Purchaser, as defined in that certain Securities Purchase Agreement
(the “Purchase Agreement”) by and among National Holdings Corporation, a
Delaware corporation (the “Company”), and the Purchasers (as defined in the
Purchase Agreement), dated as of August 28, 2013, acknowledges having read the
representations in the Purchase Agreement section entitled “Representations of
the Purchasers,” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as a Purchaser. The
undersigned further hereby agrees to be bound by the terms and conditions of the
Purchase Agreement as a “Purchaser” thereunder and authorizes this signature
page to be attached to the Purchase Agreement.

 

Executed, in counterpart, as of the date set forth below.

 

PURCHASER:

 

David Wasserman

__________________________________ 

Name of Purchaser

 

By:      /s/ David Wasserman                             

 

Title:     _____________________________

 

Date:                                                                        

 

Contact Person: ______________________

 

Address for Notice: ___________________

 

___________________________________

 

Jurisdiction of Domicile: _______________________

 

Number of Shares to be Purchased: 700,000_________

 

Purchase Price: $210,000_______________________

 

 

 

 

 
30

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FINANCING SIGNATURE PAGE

 

By execution and delivery of this signature page, the undersigned hereby agrees
to become a Purchaser, as defined in that certain Securities Purchase Agreement
(the “Purchase Agreement”) by and among National Holdings Corporation, a
Delaware corporation (the “Company”), and the Purchasers (as defined in the
Purchase Agreement), dated as of August 28, 2013, acknowledges having read the
representations in the Purchase Agreement section entitled “Representations of
the Purchasers,” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as a Purchaser. The
undersigned further hereby agrees to be bound by the terms and conditions of the
Purchase Agreement as a “Purchaser” thereunder and authorizes this signature
page to be attached to the Purchase Agreement.

 

Executed, in counterpart, as of the date set forth below.

 

PURCHASER:

 

Helmsquire Holdings Limited

___________________________________ 

Name of Purchaser

 

By:        /s/ Anthony Heller                                 

 

Title:     President                                                  

 

Date:                                                                        

 

Contact Person: ______________________

 

Address for Notice: ___________________

 

___________________________________

 

Jurisdiction of Domicile: _______________________

 

Number of Shares to be Purchased: 700,000                    

 

Purchase Price: $210,000                                                      

 

 

 

 
31

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FINANCING SIGNATURE PAGE

 

By execution and delivery of this signature page, the undersigned hereby agrees
to become a Purchaser, as defined in that certain Securities Purchase Agreement
(the “Purchase Agreement”) by and among National Holdings Corporation, a
Delaware corporation (the “Company”), and the Purchasers (as defined in the
Purchase Agreement), dated as of August 28, 2013, acknowledges having read the
representations in the Purchase Agreement section entitled “Representations of
the Purchasers,” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as a Purchaser. The
undersigned further hereby agrees to be bound by the terms and conditions of the
Purchase Agreement as a “Purchaser” thereunder and authorizes this signature
page to be attached to the Purchase Agreement.

 

Executed, in counterpart, as of the date set forth below.

 

PURCHASER:

 

Eric H. Jensen

__________________________________ 

Name of Purchaser

 

By:      /s/ Eric H. Jensen                                      

 

Title:     _____________________________

 

Date:                                                                       

 

Contact Person: ______________________

 

Address for Notice: ___________________

 

___________________________________

 

Jurisdiction of Domicile: _______________________

 

Number of Shares to be Purchased: 100,000_________

 

Purchase Price: $30,000________________________

 

 

 

 

 
32

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FINANCING SIGNATURE PAGE

 

By execution and delivery of this signature page, the undersigned hereby agrees
to become a Purchaser, as defined in that certain Securities Purchase Agreement
(the “Purchase Agreement”) by and among National Holdings Corporation, a
Delaware corporation (the “Company”), and the Purchasers (as defined in the
Purchase Agreement), dated as of August 28, 2013, acknowledges having read the
representations in the Purchase Agreement section entitled “Representations of
the Purchasers,” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as a Purchaser. The
undersigned further hereby agrees to be bound by the terms and conditions of the
Purchase Agreement as a “Purchaser” thereunder and authorizes this signature
page to be attached to the Purchase Agreement.

 

Executed, in counterpart, as of the date set forth below.

 

PURCHASER:

 

Chestnut Ridge Partners, LP

_____________________________________ 

Name of Purchaser

 

By:      /s/ Kenneth Holz                                             

 

Title:     C.F.O.                                                              

 

Date:                                                                    
           

 

Contact Person: ______________________

 

Address for Notice: ___________________

 

___________________________________

 

Jurisdiction of Domicile: _______________________

 

Number of Shares to be Purchased: 1,000,000                   

 

Purchase Price: $300,000                                                        

 

 

 

 

 
33

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FINANCING SIGNATURE PAGE

 

By execution and delivery of this signature page, the undersigned hereby agrees
to become a Purchaser, as defined in that certain Securities Purchase Agreement
(the “Purchase Agreement”) by and among National Holdings Corporation, a
Delaware corporation (the “Company”), and the Purchasers (as defined in the
Purchase Agreement), dated as of August 28, 2013, acknowledges having read the
representations in the Purchase Agreement section entitled “Representations of
the Purchasers,” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as a Purchaser. The
undersigned further hereby agrees to be bound by the terms and conditions of the
Purchase Agreement as a “Purchaser” thereunder and authorizes this signature
page to be attached to the Purchase Agreement.

 

Executed, in counterpart, as of the date set forth below.

 

PURCHASER:

 

Kingsbrook Opportunities Master Fund LP

_________________________________ 

Name of Purchaser

 

By:      /s/ Adam J. Chill                                     

 

Title:     Managing Member_____________

 

Date:                                                                     

 

Contact Person: ______________________

 

Address for Notice: ___________________

 

___________________________________

 

Jurisdiction of Domicile: _______________________

 

Number of Shares to be Purchased: 1,000,000                  

 

Purchase Price: $300,000_______________________

 

 

 
34

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FINANCING SIGNATURE PAGE

 

By execution and delivery of this signature page, the undersigned hereby agrees
to become a Purchaser, as defined in that certain Securities Purchase Agreement
(the “Purchase Agreement”) by and among National Holdings Corporation, a
Delaware corporation (the “Company”), and the Purchasers (as defined in the
Purchase Agreement), dated as of August 28, 2013, acknowledges having read the
representations in the Purchase Agreement section entitled “Representations of
the Purchasers,” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as a Purchaser. The
undersigned further hereby agrees to be bound by the terms and conditions of the
Purchase Agreement as a “Purchaser” thereunder and authorizes this signature
page to be attached to the Purchase Agreement.

 

Executed, in counterpart, as of the date set forth below.

 

PURCHASER:

 

 

Rockmore Investment Master Fund Ltd

_________________________________ 

Name of Purchaser

 

By:      /s/ Michael DiLernia      

 

Title:     Michael DiLernia, Authorized Signatory         

 

Date:    ___________________________________

 

Contact Person: ______________________

 

Address for Notice: ___________________

 

___________________________________

 

Jurisdiction of Domicile: _______________________

 

Number of Shares to be Purchased: _333,333________

 

Purchase Price: $100,000_______________________

 

 

 
 35

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FINANCING SIGNATURE PAGE

 

By execution and delivery of this signature page, the undersigned hereby agrees
to become a Purchaser, as defined in that certain Securities Purchase Agreement
(the “Purchase Agreement”) by and among National Holdings Corporation, a
Delaware corporation (the “Company”), and the Purchasers (as defined in the
Purchase Agreement), dated as of August 28, 2013, acknowledges having read the
representations in the Purchase Agreement section entitled “Representations of
the Purchasers,” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as a Purchaser. The
undersigned further hereby agrees to be bound by the terms and conditions of the
Purchase Agreement as a “Purchaser” thereunder and authorizes this signature
page to be attached to the Purchase Agreement.

 

Executed, in counterpart, as of the date set forth below.

 

PURCHASER:

 

 

            Jeffrey Raymond Perry

__________________________________

            Name of Purchaser

 

By:      /s/ Jeffrey Raymond Perry                      

 

Title:     ____________________________

 

Date:                                                                       

 

Contact Person: ______________________

 

Address for Notice: ___________________

 

___________________________________

 

Jurisdiction of Domicile: _______________________

 

Number of Shares to be Purchased: _750,000_________

 

Purchase Price: $225,000_______________________

 

 

 

 
36

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.7

 

 

 

WARRANT/COMMON

SHARE EQUIVALENTS

PER SHARE

EXERCISE PRICE

 EXPIRATION

DATE

375,000

$2.50

03/31/13

468,750

$2.00

06/30/13

250,000

$0.50

06/04/15

646,755

$0.50

07/11/15

 

 

 

 

 

 37